               Case:17-00796-swd          Doc #:59 Filed: 07/22/2020           Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                    _____________________________

     In re: Sherry Lynn Perez,                                                Case No: 17-00796-swd
                           Debtor.                                            Chapter 13
     _______________________________________/                                 Hon. Scott W. Dales

                                 ORDER FOR ALLOWANCE OF FEES

                        At a session of said Court held at One Division Ave. NW,
                        City of Grand Rapids, County of Kent, State of Michigan:

                                 PRESENT: Honorable Scott W. Dales
                                          United States Chief Bankruptcy Judge

            An Application for Attorney’s Fees have been made by USADebt Bankruptcy
     Attorneys, attorneys for the Debtor, $3,650.00 in fees were previously approved by the court
     and that the services rendered have been rendered in aid and administration of this case, and that
     such services benefited the Debtor’s estate and the Debtor, and requested compensation is
     reasonable and just, NOW THEREFORE,

             IT IS ORDERED that USADebt Bankruptcy Attorneys first petition for professional
     fees and expenses in the additional amount of $3,771.97 is granted

            IT IS FURTHER ORDERED that the additional attorney fee and expenses allowed shall
     be paid by the Trustee to the Applicant before confirmation as an administrative expense in
     accordance with 11 U.S.C. § 507(a)(2) and 11 U.S.C. § 503(b).

                                            END OF ORDER




IT IS SO ORDERED.

Dated July 22, 2020
